Exhibit 10.2

 

PRIVATE & CONFIDENTIAL

 

TO:

 

Fred A. Sutter

 

 

 

FROM:

 

David A. Roberts

 

 

 

DATE:

 

August 4, 2011

 

This letter agreement (the “Agreement”) outlines the terms and conditions of
your separation from Carlisle Companies Incorporated and, to the extent
applicable, its affiliates (collectively, the “Company”).

 

1.             Your employment with the Company will cease on August 4, 2011
(the “Separation Date”).  You agree to be cooperative during a reasonable
transition period.

 

2.             In consideration of the Covenants and the release described
below, the Company agrees to pay you (i) $477,400.00 representing 100% of your
current salary, such amount to be paid in equal installments over the twelve
(12) month period beginning on the Separation Date as part of the Company’s
payroll, and (ii) a prorated portion of any bonus approved by the Compensation
Committee based on the 2011 performance goals established for the Transportation
Products segment (with any adjustment determined by the Compensation Committee
in accordance with its discretion), such amount to be paid in a lump sum
following the Compensation Committee’s approval in February 2012.  All payments
will be subject to withholding taxes.

 

3.             The Company will request its health care provider to extend
medical coverage to you (at your monthly premium rate then in effect) through
the earlier of (i) July 31, 2012, or (ii) your re-employment with an employer
providing medical coverage.  Thereafter, you will be eligible for COBRA.  In the
event the Company’s health care provider declines to provide coverage, the
Company will reimburse you for your COBRA premium payments through the earlier
of the periods described in the first sentence of this paragraph.

 

4.             (a)  Under Carlisle’s Executive Incentive Program (the
“Program”), you have been granted restricted shares of Carlisle common stock as
follows:

 

Grant Date

 

Restricted Shares

 

Release Date

 

 

 

 

 

 

 

02/05/08

 

8,000

 

4,000 in each of February 2012 and February 2013

 

02/04/09

 

16,875

 

February 2012

 

02/02/10

 

6,775

 

February 2013

 

02/03/11

 

6,230

 

February 2014

 

 

 

37,880

 

 

 

 

--------------------------------------------------------------------------------


 

In consideration of the Covenants and the release described below, the Company
agrees to release to you, subject to withholding taxes, the 37,880 shares
granted to you, such release to occur on the release dates described above
provided that you are not competing with the businesses currently conducted by
the Transportation Products segment (collectively, the “Covered Business”) in
any of the capacities described in Section 7 of this Agreement at the time of
release.

 

(b)   Under the Program, you have been granted performance shares of Carlisle
common stock as follows:

 

Grant Date

 

Performance Shares

 

Release Date

 

 

 

 

 

 

 

02/02/10

 

6,775

 

February 2013

 

02/03/11

 

6,230

 

February 2014

 

 

 

13,005

 

 

 

 

 In consideration of the Covenants and the release described below, the Company
agrees to release to you, subject to withholding taxes, the 13,005 performance
shares granted to you, such release to occur on the release dates described
above provided the performance objective set forth in the applicable Performance
Share Agreement is satisfied and provided further that you are not competing
with the Covered Business in any of the capacities described in Section 7 of
this Agreement.

 

(c)  Under the Program, you have also been granted options to purchase Carlisle
common stock follows:

 

Grant Date

 

Exercise Price

 

Options Outstanding

 

Vested Portion

 

 

 

 

 

 

 

 

 

02/05/08

 

$

33.25

 

30,000

 

30,000

 

02/05/08

 

$

33.25

 

10,000

 

10,000

 

02/04/09

 

$

18.57

 

48,215

 

32,144

 

02/02/10

 

$

34.21

 

23,175

 

7,725

 

02/03/11

 

$

38.31

 

22,495

 

-0-

 

 

 

 

 

133,885

 

79,869

 

 

In consideration of the Covenants and the release described below, the Company
agrees that the options will continue to vest in accordance with the vesting
schedule included in the applicable Stock Option Agreement and the expiration
dates will remain as set forth in the applicable Stock Option Agreement provided
you refrain from competing with the Covered Business in any of the capacities
described in Section 7 of this Agreement it being agreed and understood that all
unexercised options shall expire at the time such competition commences.  Except
as described in the previous sentence, the options will continue to be governed
by the Program and the provisions of the applicable Stock Option Agreement.  You
may continue to participate in Carlisle’s “cashless exercise program.”

 

5.             Any amounts payable to you pursuant to the Company’s 401(k) shall
be distributable to you in accordance with the terms of such plans.

 

1

--------------------------------------------------------------------------------


 

6.             The above amounts represent all the amounts payable to you in
connection with your separation.

 

7.             In consideration of the benefits described in this Agreement, you
agree (i) for the period commencing on the date hereof and ending on July 31,
2012, you will not, as proprietor, partner, shareholder, director, officer,
employee, investor or in any other capacity own, engage in, conduct, manage,
operate, control, or participate in, be employed by, render services to or
otherwise be associated with any business (irrespective of the form in which
such business is conducted) which is competitive with the Covered Business,
provided, however, the foregoing shall not prevent you from owning not more than
two percent (2%) of the issued and outstanding shares of a class of securities
the securities of which are traded on a national security exchange r in the
over-the-counter market, (ii) not to solicit or employ any personnel employed by
the Covered Business, the Company or their subsidiaries to become employed or
otherwise affiliated with any entity of which you are employed or otherwise
affiliated and (iii) not to divulge to anyone any confidential or non-public
information (financial and otherwise) relating to the Covered Business, the
Company or any of their subsidiaries unless required by law and you further
agree that on or before August 31, 2011 you will return to the Company all
reports, files, memoranda, records and software, credit cards, identification
badges and garage passes, door and file keys, computer access codes or discs and
instructional manuals, and any other  physical property that you received and/or
prepared or helped prepare in connection with your employment with the Company
and you will not retain any copies, duplicates, reproductions or excerpts
thereof; however, notwithstanding the foregoing, you will be permitted to retain
electronic files specifically pertaining to the performance of the business
during your employment for the sole purpose of developing a resume and seeking
employment until September 2011.  (The restrictions contained in subclauses (i)
— (iii) are sometimes referred to herein as the “Covenants.”)  Notwithstanding
the foregoing, you may retain and divulge information relating to your
employment agreement, your restricted share and stock option grants, bonuses,
and benefits, as well as annual accomplishment summaries.  Furthermore, you may
retain and divulge information, relating to your employment, for the sole
purpose of seeking re-employment, provided that the prospective employers with
whom you share such information do not compete with the Covered Business.

 

You further agree that any violation of the provisions contained in the
preceding paragraph will cause serious and irreparable damage to the Covered
Business, the Company and/or their subsidiaries and you agree that in the event
of a violation of such provisions, the Covered Business, the Company or their
subsidiaries may seek, in addition to any other rights or remedies, an
injunction or restraining order.  The provisions contained in the preceding
paragraph are intended to limit disclosure and competition to the maximum extent
permitted by law.  If it is finally determined that the scope or duration of any
limitation is too excessive to be legally enforceable, then you agree that the
scope or duration of the limitation shall be the maximum scope or duration which
is legally enforceable.

 

In further consideration of the benefits described in this Agreement, you hereby
release and discharge the Covered Business, the Company, Carlisle and their
subsidiary corporations, affiliates, successors and assigns and their present
and former officers, directors, representatives,

 

3

--------------------------------------------------------------------------------


 

agents and employees in their individual and representative capacities
(collectively, the “Carlisle Companies”) to the fullest extent permitted by law,
from all actions, causes of action, suits, charges, claims and complaints that
you have or may have against the Carlisle Companies, relating to acts,
occurrences, or events arising on or before the date of this release including
all claims involving the continuing effects of  such acts, occurrences, or
events whether  known or unknown, asserted or unasserted.  You acknowledge that
this release includes, to the fullest extent permitted by law, all rights and
claims relating to your employment and scheduled separation from employment with
the Carlisle Companies, whether before courts, administrative agencies, or other
forums wherever situated; including, but not limited to, all common law claims
and all claims under applicable Federal, state and local statutes, including,
but not limited to, Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, and the Americans With
Disabilities Act.  Notwithstanding the above, this release does not release the
Carlisle Companies from any rights to indemnification that you may have had
while employed by the Company.

 

You and the Company agree that, except as may be required by law, court order,
administrative regulation, or subpoena, or to enforce this Agreement, neither
shall make, or cause to be made, any statement, observation or opinion, or
communicate any information (whether oral or written) that (i) accuses or
implies that you and/or any of the Carlisle Companies engaged in any wrongful,
unlawful or improper conduct, whether relating to your employment with the
Company (or the termination thereof), the business or operations of any Carlisle
Company, or otherwise, or (ii) disparages, impugns or in any way reflects
adversely upon the business or reputation of you and/or any of the Carlisle
Companies or their customers, vendors, products or services.  If the Company or
any of its employees, officers, or directors, disparages, impugns, or in any way
reflects adversely upon you, then you may properly respond without being in
breach of this non-disparagement provision. Nothing in this paragraph is
intended to limit your right to give truthful testimony in a court of competent
jurisdiction or to a governmental agency, when required to do so by subpoena,
court order, law or administrative regulation.

 

You acknowledge and agree that:

 

(a)                                  You have read, understand and have
knowingly and voluntarily entered this Agreement without fraud, duress or any
undue influence;

 

(b)                                 You have been advised in writing to consult
with an attorney prior to executing this Agreement;

 

(c)                                  You have had twenty-one (21) days from the
date of receipt of this Agreement to consider the terms of this Agreement and
you full understand all such terms;

 

(d)                                 You are receiving payment and other
consideration from the Carlisle Companies that you would not otherwise be
entitled to; and

 

(e)                                  You are not waiving rights or claims that
may arise after the date this Agreement is executed.

 

4

--------------------------------------------------------------------------------


 

You have seven (7) days following the execution of this Agreement to revoke the
Agree-ment, and the Agreement will not become effective or enforceable until the
seven (7) day period has expired.

 

This Agreement will be governed by the laws of the State of North Carolina and
any proceeding arising out of or relating to this Agreement will be in the
United States District Court for the Western District of North Carolina or the
Mecklenburg Superior Court, and you agree to be subject to the personal
jurisdiction of these courts.

 

This Agreement sets forth the entire agreement between you and the Carlisle
Companies with respect to the subject matter hereof and sets forth all amounts
payable to you in connection with your separation.  This Agreement may not be
modified except by a writing signed by both parties.

 

Please review and sign two copies of the Agreement as your acknowledgement and
agreement to the above terms and conditions and return one to Steve Ford.  The
other is for your records.

 

 

 

/s/ David A. Roberts

 

David A. Roberts, Chairman, President and

 

Chief Executive Officer

 

 

 

AGREED AND ACCEPTED:

 

 

 

 

 

/s/ Fred A. Sutter

 

Fred A. Sutter

 

5

--------------------------------------------------------------------------------

 